This conviction was for violation of the local option law.
The court adjourned on the 27th day of April. The statement of facts and bills of exception were not filed within the twenty days authorized by the statute. In fact, they were filed on the 3rd day of June. This was over thirty-five days after court adjourned. Therefore, neither the statement of facts nor the bills can be considered. In the absence of these there is no question presented that can be reviewed.
The judgment will be affirmed.
Affirmed.